Citation Nr: 1750089	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  10-47 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for migraines.

4. Entitlement to service connection for erectile dysfunction (ED).

5. Entitlement to an initial disability rating higher than 30 percent for acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and depression.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In a March 2009 rating decision, the RO denied service connection for hearing loss, tinnitus, migraines, and ED, and denied a TDIU. In an October 2010 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability rating, with a temporary 100 percent rating for a hospitalization in March and April 2009. 

In April 2010, the Veteran had a hearing before an RO Decision Review Officer (DRO). In March 2016, he had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of both of those hearings are of record.

The issues of service connection for migraines and of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. When the Veteran was examined and accepted for service, he did not have hearing impairment that constitutes a disability.

2. The Veteran's hearing acuity worsened in each ear during service, and bilateral hearing impairment disability was found on testing after service.

3. The Veteran experienced tinnitus during service that continued after service.

4. The Veteran's ED had onset years after service, and was not caused or worsened by his PTSD or PTSD medications.

5. From August 4, 2006, to March 3, 2009, and from April 30, 2009, forward, the Veteran's psychiatric disability, including PTSD and depression, produced occupational and social impairment, with deficiencies in work capacity, school capacity, family relations, and mood.


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2. The Veteran's tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

3. The Veteran's ED was not incurred or aggravated in service, and is not caused or aggravated by any service-connected disorder. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310 (2016).

4. From August 4, 2006, to March 3, 2009, and from April 30, 2009, forward, the Veteran's psychiatric disability, including PTSD and depression, has met the criteria for a 70 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9411, 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2006 through 2013. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the January 2016 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. With respect to the issues that the Board is deciding at this time, the examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time. With respect to those issues the RO has substantially fulfilled the instructions in the 2016 Board remand.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hearing Loss and Tinnitus

The Veteran's hearing loss and tinnitus are separate conditions. However, much of the same evidence is relevant to his claims for service connection for both conditions. Therefore the Board is discussing both claims in the same section of this decision.

The Veteran reports that during his service in Vietnam he had considerable exposure to artillery firing noise. He states that he experienced tinnitus at the time of the artillery firing and thereafter. He reports that he noticed difficulty hearing beginning during or soon after service. He contends that the noise exposure during service caused his hearing loss and his tinnitus.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection for certain chronic diseases, including organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160. In addition, the Court cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 decibels, and that higher thresholds indicate some degree of hearing loss. Id. at 157.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders or defects noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). When there is a preexisting injury or disease, it will be considered to have been aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). The Court has indicated that when hearing levels at entrance to service include auditory thresholds that are above normal, but the hearing levels do not meet the 38 C.F.R. § 3.385 definition of a hearing impairment disability, such hearing levels are not a defect for 38 U.S.C.A. § 1111, and the presumption of soundness still applies. See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In June 1968 the Veteran completed a medical history for entrance into service. He marked no for any history of ear trouble. In his June 1968 service entrance examination, audiological evaluation showed puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
40
30
LEFT
15
20
15
20
30

Records of treatment of the Veteran during service do not reflect any complaints or findings regarding his ears or hearing. On audiological evaluation in his June 1970 examination for separation from service, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10

10
LEFT
30
25
10

20

The Veteran has not indicated that his hearing was tested during the year following his separation from service, or at any time over the years soon after his service. In VA treatment in March 1993, he reported that tinnitus and bilateral ear pain had increased over the preceding few months. He stated that he was exposed to loud noises during service. A treating clinician observed some scarring on his tympanic membranes, and noted that he had decreased hearing. The clinician referred him for ear, nose, and throat (ENT) and audiology consultations.

In VA treatment in August 2002, the Veteran reported a ten year history of tinnitus. A treating physician noted that he had tinnitus and that it possibly was due to acoustic trauma in Vietnam. In VA treatment in September 2004 it was noted that the Veteran had complained of tinnitus.

In July 2008 the Veteran had a VA audiology consultation. He reported that he had significant noise exposure during service. He related present difficulty understanding speech, especially in noisy environments. He reported having constant tinnitus. The examining audiologist stated that his tympanic membranes 

appeared normal. Testing revealed bilateral high frequency hearing loss. The audiologist prescribed hearing aids. In December 2008 the Veteran initiated a claim for service connection for hearing loss and tinnitus.

In the April 2010 DRO hearing, the Veteran indicated that he did not experience any difficulty hearing before he entered service. He reported that during service he was exposed to artillery firing noise. He explained that his service duties involved communications equipment. In Vietnam, he stated, he was on a team that went out to fire bases to perform those duties. He reported that at those fire bases artillery weapons were fired, with on some occasions as many as 50 to 100 rounds fired. He stated that the firing produced extremely loud noise. He related that his team was not warned before the firing or provided hearing protection, and that they stuffed cigarette butts in their ears to try to reduce the discomfort. He reported that with the firing he experienced tinnitus. He stated that he continued to experience tinnitus later in service, and after service, through the present. He reported that after service he experienced difficulty understanding what people were saying. He stated that his post-service employment was in commercial refrigeration, which included exposure to mild machine sounds but not loud noises. He reported that in VA treatment in the early 1990s he reported tinnitus and ear pain. He stated that testing he eventually had at a VA facility showed hearing impairment. He related that he received hearing aids in approximately 2008. He asserted that the artillery noise exposure in Vietnam caused his hearing loss and his tinnitus.

In April 2010, the Veteran submitted an internet article describing the history of the unit in which he served in Vietnam, indicating that the unit installed and maintained equipment over large areas in Vietnam.

In an August 2013 statement, the Veteran wrote that his hearing had been very bad since his service in Vietnam. He asserted that the medications Zoloft and Lorazepam, which he took for his service-connected PTSD and depression, caused ringing in his ears.

In the January 2016 Board hearing, the Veteran again described his exposure during service to extremely loud noise from the firing of artillery weapons. He again reported that he did not have hearing protection, and resorted to sticking cigarette butts in his ears. He stated that he experienced tinnitus immediately following the artillery firing, and continued to experience tinnitus through the present. He reported that from service forward he noticed difficulty hearing, especially hearing speech. He stated that his post-service employment in commercial refrigeration did not expose him to significant noise. He related that by the 1990s tinnitus and difficulty hearing bothered him even more, and he eventually sought treatment. He reported that presently he had hearing aids. He stated that an audiologist who evaluated him may have indicated that his hearing loss and tinnitus were likely related to his noise exposure in service.

On VA audiology examination in March 2017, the examining audiologist reported having reviewed the Veteran's claims file. She noted his reports that his tinnitus began in 1969, that his service duties were as a lineman, and that he did not have hearing protection in service. She noted that after service he worked in commercial refrigeration. On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
30
45
LEFT
25
25
35
35
50

Speech discrimination testing could not produce a valid result in the right ear. In the left ear speech discrimination was 84 percent. In each ear auditory thresholds met the 38 C.F.R. § 3.385 criteria for hearing impairment disability. The examiner found that he had bilateral sensorineural hearing loss.

The examiner expressed the opinion that it is not at least as likely as not that the Veteran's current right and left ear hearing losses were caused by events in service. In explanation, she noted that the service entrance examination showed mild pre-existing hearing loss at high frequencies in each ear, and that the separation examination showed in each ear mild loss at 500 Hertz and normal hearing at the remaining frequencies. She explained that low frequency hearing loss was often due to ear infection and not noise exposure, and was often temporary. She concluded that the entrance and separation examinations did not show evidence of acoustic trauma. Therefore, she opined, his hearing loss was less likely related to noise exposure during service and more likely related to noise exposure after service, aging, or other etiology. Having noted that the hearing testing on service entrance and separation examinations did not provide evidence of effects of acoustic trauma, she expressed the opinion that it is less likely than not that his tinnitus is related to noise exposure in service, and more likely that it was related to noise exposure after service, aging, or other etiology.

The Veteran has current bilateral hearing loss disability, as shown by testing in 2008 and 2017. At his entrance to service, testing showed hearing that was not fully normal, as in each ear there was a threshold of higher than 20 decibels in at least one relevant frequency. See Hensley, supra, at 157. His hearing levels at entrance to service did not meet the 38 C.F.R. § 3.385 criteria for a hearing impairment disability, however, and so, in accordance with McKinney, supra, at 29, he did not have hearing defect or disability.  His hearing therefore is presumed to have been normal when he entered service.

The Veteran reports that he experienced no difficulty hearing before service, was exposed to artillery noise during service, and then experienced difficulty hearing. Testing at separation from service did not show hearing levels that met the 38 C.F.R. § 3.385 criteria for disabling hearing loss, but did show increases in thresholds at 500, 1000, and 2000 Hertz in the right ear and at 500 and 1000 Hertz in the left ear. The 2017 VA examiner explained that in many cases changes at 500 Hertz are temporary. There is no record, however, of the Veteran's hearing levels soon after the June 1970 testing. Therefore there is no evidence that the Veteran's elevated thresholds returned to normal before his separation from service. As there was some decrease in the Veteran's hearing during service, that increase was not shown to have resolved on separation from service, and post-service testing shows hearing impairment, the available evidence supports incurrence of hearing impairment during service. The Board therefore grants service connection for his hearing loss based on chronic hearing problems in service with continuity of symptoms after service.

The Veteran reports that when he was exposed during service to artillery fire he experienced tinnitus. His reports of noise exposure in service are consistent with information about the duties of his unit in Vietnam. Although the 2017 VA examiner concluded that service hearing test results did not show the effects of noise exposure, the Veteran is in a position to recall his experience of tinnitus during service and after. Resolving reasonable doubt in his favor, the Board grants service connection for tinnitus based on continuity of symptomatology.

ED

The Veteran contends that his ED is caused or aggravated by his service-connected PTSD. Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

Records of medical examinations and treatment of the Veteran during service are silent for complaints or findings of ED. In mental health treatment in the 1990s, the Veteran reported a long history of depression and other mental disorder symptoms. In the 1990s clinicians' diagnosed PTSD and depression. In a private psychiatric evaluation in October 1995, the Veteran reported having had decreased libido for the past two years.

In 2006 the Veteran sought service connection for PTSD. VA ultimately established service connection for PTSD effective from 2006. In January 2008 the Veteran submitted a claim for service connection for ED. In February 2009, he wrote that his ED started in 1985 or 1986. He stated that he had no relationships for five years, and that he had ED when he was in a relationship. He asserted that his PTSD was a part of his ED.

In the April 2010 DRO hearing, the Veteran indicated that he did not experience ED before he entered service. He stated that he was diagnosed with ED in about 2007. He related that he had not recently been in a relationship, and was not sure when his ED began, but that he noticed ED around the time he had heart problems, in about 2007. 

In the January 2016 Board hearing, the Veteran reported that he had experienced ED since the mid 1990s. He stated that he had episodes of rapid heartbeat, and underwent a procedure to address his heart issues. He indicated that he had no libido before the heart procedure, and that after that procedure he had ED. He expressed his belief that his ED is related to his PTSD, including increased stress symptoms that he has experienced beginning in the 1990s. He stated that he did not believe that his ED was related to anything else in service. He related that Zoloft and other medications prescribed for his PTSD can have ED as a side effect; but he noted that he was not taking those medications at the time of the onset of his ED.

In March 2016 the Board remanded the issue to the RO to obtain VA medical opinion as to the likelihood that his ED is related to any event in service or is caused or aggravated by his PTSD or PTSD medications.

In February 2017 a VA physician reviewed the Veterans claims file. The reviewer opined that it is less likely that his ED is due to any event in service or is caused or aggravated by his PTSD or medication for PTSD. In explanation, the reviewer noted that his service treatment records do not reflect any complaint or diagnosis of PTSD. She observed that medical records showed that low testosterone was found when his ED was diagnosed in 2006. She opined that the low testosterone was the most likely cause of his ED, and that the medication Atenolol, which was prescribed in 2004 for his hypertension, might also contribute to causing his ED. She noted that the medications prescribed for his PTSD had a small risk of sexual dysfunction, but also noted that the records of his treatment for PTSD do not reflect any complaints of ED due to the medications. She found that those records showed that when PTSD medications were stopped or changed it was due to lack of efficacy in treating PTSD symptoms.

Service connection has not been established for the Veteran's hypertension or for any heart disorder. He does not contend, and records do not suggest, that he had ED during service. The VA physician who provided opinions in February 2017 considered his medical records and clearly explained her rationale. Her opinions are persuasive. There is no medical finding or opinion supporting events in service having caused his ED, or supporting his PTSD or PTSD medications having caused or aggravated his ED. The greater persuasive weight of the evidence is against incurrence of his ED in service and is against PTSD having caused or aggravated his ED. The Board denies service connection for his ED.

PTSD

The Veteran's service-connected acquired psychiatric disability includes PTSD and depression. The effective date for service connection for that disability is August 4, 2006. The RO assigned a 30 percent disability rating has been in effect from that date, except for from March 4, 2009, to April 29, 2009, when a temporary 100 percent rating was assigned for a period of inpatient psychiatric treatment. The Veteran has appealed the 30 percent rating, contending that his psychiatric disorders produce impairment that warrants a higher rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). In addition, the Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board will consider what ratings are warranted for all periods from August 4, 2006, forward, except for the 2009 period with the temporary total rating.

The rating schedule provides for rating mental disorders, including PTSD and depressive disorders, under a General Rating Formula for Mental Disorders. The rating criteria under that formula are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication ........................... 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication ............................ 0 percent

38 C.F.R. § 4.130.

In July 1992, the Veteran sought VA mental health treatment. He reported low self esteem, poor memory, isolation from others, and poor functioning in his work in commercial refrigeration.

In April 1995, the Veteran was admitted for private inpatient psychiatric treatment, due to suicidal ideation and increasing depression. He remained in inpatient treatment for about two weeks. On admission he reported being treated with medication for depression. He stated that, for the preceding year, he had been treated by a private psychologist, J. O., Ph.D. He indicated that presently he was on worker's compensation following an accident with back injury. He reported that was twice divorced, that he lived alone, and that he was estranged from his family. He stated that he had been depressed for years. He related insomnia and feelings of hopelessness, helplessness, and poor self esteem. He denied hallucinations or delusions. A treating clinician found that the Veteran was oriented, had slow but otherwise normal speech, had no indication of a thinking disorder, did not have serious impairment of memory or other cognitive functions, and had limited insight and fair judgment.

Records of Dr. O.'s treatment of the Veteran in 1995 and 1996 reflect ongoing PTSD and depression. The Veteran expressed unhappiness with his isolation. He related feeling discouraged. Dr. O. noted his depression, anxiety, and problems with motivation. 

In October 1995, private psychiatrist M. A., M.D., evaluated the Veteran. Dr. A. records reflecting the Veteran's accounts of traumatic experiences during his Vietnam service, and his symptoms of intrusive memories, irritability, severe anxiety reactions, anger and rage episodes, and avoidance of people. The Veteran reported that he was twice divorced and that he lived alone. He stated that he had worked with his father and brother in the family refrigeration business until 1993, when he sustained a back injury. He stated that he had been terminated from another refrigeration job because of interpersonal difficulties with coworkers. He reported that he was termination from a postal service job because they felt that as a Vietnam veteran he was dangerous. He related a history of alcohol, cocaine, and marijuana use, but denied present use. Dr. A. listed diagnoses of depressive disorder and PTSD. Dr. A. expressed the opinion that the Veteran was not able to engage in even light work.

In March 1996, the United States Social Security Administration (SSA) found that the Veteran had been disabled since April 1994. SSA listed a primary diagnosis of affective disorder, anxiety related disorders, and personality disorders. SSA listed no secondary diagnosis.

In SSA continuing disability proceedings in February 1999, the Veteran indicated that he was receiving SSA benefits for back pain and depression. He reported that he was in psychotherapy with Dr. O. He related problems with memory and concentration. In March 1999, Dr. O. wrote that she continued to see the Veteran monthly. She stated that he had ongoing physical pain and depression, and had limitations in social interactions and activities that included sustained attention. In April 1999, SSA found that the Veteran's disability continued. SSA listed a primary diagnosis of affective disorder, and a secondary diagnosis of anxiety related disorder.

Records of VA treatment of the Veteran in 2004 through 2006 contain notations that he had depression and PTSD, and that he was on medications to address mood and anxiety. In September 2004, he reported poor sleep and low energy. He indicated that he lived alone in the deep woods and had minimal social contact.

In August 2006 the Veteran initiated a claim for service connection for PTSD. In an April 2007 statement, he wrote that he had grief, anxiety, and a lack of desire to keep living.

On VA examination in May 2007, the examiner noted that the Veteran had anxiety and depression. The Veteran reported weakness, fatigue, and isolation.

In a VA psychiatry consultation in October 2007, it was noted that the Veteran had pervasive dysphoria and lack of motivation. In a VA psychological assessment in November 2007, he was noted to have depression, agitation, anxiousness, and suicidal thoughts. He expressed fear of social and public situations, and indicated that he preferred isolation. He reported problems with concentration and decision making. He related having sudden mood swings, with flare-ups of anxiety, depression, irritability, and anger.

In January 2008, the Veteran wrote that he experienced fear at night, nightmares, flashbacks, sadness, and depression. He related a history of bad relationships and had lost two marriages. He stated that he lived alone. He reported having great difficulty completing tasks. In March 2008, he reported history of employment in air conditioning repair in parts of the 1980s and 1990s, and in maintenance for the postal service. He reported that while he was working he had problems with anger. He stated that beginning in 1998 his PTSD made him unable to continue working. 

VA primary care notes from October 2008 reflect that the Veteran was in treatment for PTSD. Records reflect that he attended individual and group counseling for PTSD at a Vet Center in 2009 and 2010. In January 2009, the Veteran reported averaging five hours of sleep per night, and having low energy. He related having passing suicidal thoughts, without intent. A counselor noted that he had dysphoria and grief, and that he was oriented and had normal speech.

The Veteran had inpatient treatment for PTSD for several weeks in March and April 2009. During that treatment he reported that he had problems controlling anger, and that he failed to complete tasks. He stated that he had periods of depression in which he sat at home for days, not bathing and barely eating. At the Veteran's discharge from the inpatient treatment, a psychiatrist stated that he had an anxious and depressed mood, normal speech, organized thoughts, and denial of suicidal ideation. Ongoing outpatient treatment was planned.

In VA outpatient treatment in May 2009, the Veteran reported that he continued to be unable to complete tasks. He related ongoing depression. A counselor noted dysphoria and isolation. In Vet Center treatment in August 2009, it was noted that he continued on medications to address mood and anxiety. From May 2009 he continued to participate in group therapy. 

In December 2009, the Veteran wrote that he lived in isolation, out in the woods. He related longstanding, ongoing depression. He stated that presently he felt unable to do anything.

In March 2010, a VA clinical social worker wrote that the Veteran had been receiving VA treatment for PTSD since January 2008. The social worker reported that the Veteran continued to have anxiety, depression, and avoidance. He stated that the Veteran's condition continued to be debilitating, and that when symptoms were present they interfered with his ability to perform daily routine tasks and work.

In April 2010, a Vet Center counselor reported that the Veteran had sleep disturbance, nightmares, inability to maintain employment, irritability, anger, emotional numbing, depression, social isolation, difficulties with interpersonal relationships, family discord, mistrust, short term memory deficits, a poor social support system, and diminished participation in activities of interest. The counselor stated that his symptoms continued to produce social and industrial impairment.

In an April 2010 statement, the Veteran wrote that his PTSD had been manifested by many years of problems and had contributed to two divorces. He stated that he had fear, nightmares, and flashbacks, was depressed and angry, was unable to work, had difficulty leaving his house, had no family involvement, and had bad relationships. 

In the April 2010 DRO hearing, the Veteran recounted his traumatic experiences during his Vietnam service. He stated that he had experienced PTSD symptoms since service, and that he was diagnosed with PTSD in the 1990s. He indicated that soon after separation from service he had trouble sleeping and trouble eating, had problems with anger, and got into fights. He stated that he was kicked out of community college for fighting. He indicated that when he was working he had nervous trouble. He stated that due to fighting his brother did not want him to work in the family business. He indicated that he has a bad attitude, that he has not functioned well, and that his behavior has been hard on his family. He stated that presently he isolated himself, living in a remote area. He indicated that he was presently in PTSD treatment, including counseling and medications.

In VA treatment of the Veteran in October 2010 through September 2014, the treating clinician observed that he had dysphoric mood and affect, with normal speech and thought process. The clinician stated that the Veteran had severe occupational and social deficits due to anxiety. 

In November 2011, the Veteran expressed disagreement with the 30 percent rating assigned for his PTSD. He stated that he continued to have very bad problems due to his PTSD.

In a January 2012 VA PTSD examination, the Veteran reported that he lived alone, and had last worked years earlier, installing commercial refrigerators. He related that his present PTSD treatment included medications and weekly counseling. The examiner noted that the Veteran had a depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood. The examiner noted that the Veteran remained unemployed, and that his social functioning had declined. The examiner found that the Veteran's occupational and social impairment due to PTSD was consistent with the rating schedule 30 percent criteria, that is, producing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

In a March 2012 statement, the Veteran wrote that his PTSD caused him to have panic attacks two to three times per week. He stated that because of his PTSD he did not have effective work or social relationships, and he had not worked for years. In December 2012, he wrote that because of his PTSD he could barely leave his house.

In his August 2013 claim for a TDIU, the Veteran stated that his PTSD, hearing loss, and migraines make him unable to work. He reported that after service he was kicked out of college because he got into a lot of fights. In an August 2013 statement, he wrote that from about 2007 his PTSD symptoms, including anxiety, depression, irritability, anger hypervigilance, insomnia, and panic attacks, became more severe and made him unable to work or to perform tasks at home.

In a February 2014 statement, the Veteran wrote that from about 1989 his mental and physical problems made it increasingly difficult for him to work or manage daily tasks. In October 2014 he wrote that because of his PTSD he stayed home except for buying food and going to VA appointments. In December 2015 he stated that the severity of his PTSD made him unable to hold a job.

In the January 2016 Board hearing, the Veteran reported that the effects of his PTSD included being very quick to become frustrated, irritated, or angry, and to lose control. He stated that when he was employed, if he had a problem with equipment he would strike out at it and damage it. He reported that when he becomes upset it takes as long as a day for him to calm down. He related that he was fired from working in his family's business. He stated that he worked for the postal service, but was let go because they were worried about his temper. He reported having had suicidal and homicidal thoughts. He related that he isolated himself because he feared what he might do. He stated that he went to stores at uncrowded times, and used self checkouts, to reduce interaction with others. He reported that he cut his own hair because he did not want anyone touching him. He related that he went for long periods without seeing anyone. He indicated that he did not have contact with his family, and that this was attributable to his PTSD. He stated that his SSA disability benefits were due to his mental disorders. He related that he had refused surgery for back problems because of his distrust of others. He stated that his inability to work was due to mental and physical problems, but more due to mental problems. He reported that he had difficulty concentrating, focusing, and completing tasks. He stated that with such difficulties he became frustrated, lost control, and threw things. He reported that sometimes he felt fearful and afraid to go outside.

On VA PTSD examination in March 2017, the Veteran reported a very long history of depression. He related having impaired sleep, averaging four hours of sleep per night. He indicated that he had nightmares about once a week. He reported a recent increase in alcohol consumption. He stated that he continued in treatment for PTSD. He stated that he lived alone. He reportedly did not relate the cessation of his employment to his PTSD or to his own behavior. The examiner stated that it was challenging to examine the Veteran because his answers were vague and because he seemed to over endorse mental disorder symptoms. The examiner indicated that his occupational and social impairment was equivalent to the criteria for a 10 percent rating, that is, with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.

The assembled evidence shows that the Veteran's psychiatric disorders, including PTSD and depression, produce occupational and social impairment. Information sources offer differing assessments, however, as to the extent of that occupational and social impairment. On most occasions the Veteran has stated that his occupational and social impairment is significantly or even mainly due to his mental disorders. In 1995 Dr. A. found that the Veteran's depression and PTSD made him unable to engage in even light work. In the 1990s SSA twice found the Veteran to be disabled for SSA purposes based only on mental and behavioral diagnoses. VA clinicians who examined the Veteran in 2012 and 2017 endorsed the rating criteria for 30 and 10 percent ratings, respectively. The 2017 examiner questioned the Veteran's accounts of his symptoms. In contrast, a VA clinician who treated the Veteran in 2010 through 2014 found that his mental disorders caused severe occupational and social deficits. That clinician did not raise questions about the Veteran's accounts.

The clinician who treated the Veteran in 2010 to 2014 observed and interacted with him on numerous occasions. The extent of that clinician's experience with the Veteran adds persuasive weight to his impressions and conclusions about the Veteran's mental and emotional conditions and functioning. Considering that weight, while also considering all of the findings and views of record, the disability picture that emerges at least closely approaches one of occupational and social impairment with deficiencies in work capacity, school capacity, family relations, and mood. The disability picture most closely approximates the criteria for a 70 percent rating. The evidence indicates such levels of impairment from at least as early as the 2006 effective date of service connection for the Veteran's PTSD. The Board therefore grants a 70 percent rating initially, and until and after the temporary 100 percent rating.

The Veteran's psychiatric disability picture has not been one of total occupational and social impairment, with even more severe effects such as delusions, disorientation, or dangerous behavior. The picture therefore does not meet or closely approach the criteria for a 100 percent rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's psychiatric disability has not required frequent hospitalizations. The criteria in the rating criteria appropriately and adequately address the effects of that disability on his capacity for employment. Therefore, it is not necessary to refer the issue of ratings for that disability for consideration of extraschedular ratings. The issues on appeal in this case include entitlement to a TDIU, so it is not necessary to consider whether the record indirectly raises the issue of unemployability.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for ED is denied.


From August 4, 2006, to March 3, 2009, and from April 30, 2009, forward a 70 percent disability rating for psychiatric disability, including PTSD and depression, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Board is remanding to the RO for additional action the issues of service connection for migraines and of a TDIU.

The Veteran contends that his migraines are caused or aggravated by his service-connected PTSD and depression. In March 2016 the Board remanded the issue to the RO to obtain VA medical examination and opinion as to the likelihood that his migraines are related to any event in service or are caused or aggravated by his PTSD. In March 2017 the Veteran had a VA headaches examination. The examining physician declined to provide opinion as to the likelihood that the Veteran's migraines are caused or aggravated by his PTSD. The examiner explained that those questions were outside of his expertise as a neurologist, and should be addressed by a psychiatrist or psychologist. The neurologist noted that earlier that day the Veteran had a psychiatric examination. The report of a March 2017 psychiatric examination of the Veteran does not address the likelihood that his migraines are caused or aggravated by his PTSD. The Board is remanding the issue again for an appropriate VA examination and file review with opinion addressing those questions.

In his August 2013 claim for a TDIU, the Veteran stated that his PTSD, hearing loss, and migraines make him unable to work. In this decision, above, the Board has granted service connection for hearing loss and tinnitus, and a higher rating for PTSD. In addition, the Board is remanding the issue of service connection for migraines. The Veteran's TDIU claim is intertwined with the pending and newly decided issues of the ratings for PTSD, hearing loss, and tinnitus, and service connection for migraines. The Board accordingly is remanding the issue for consideration following the relevant intertwined actions.

Accordingly, the case is REMANDED for the following action:

1. Effectuate the Board's present decision regarding service connection for hearing loss and tinnitus. Develop any necessary evidence and assign ratings for those disabilities. Also effectuate the Board's present decision on the rating for psychiatric disability.

2. Schedule the Veteran for a VA examination by a psychiatrist or psychologist. Provide the Veteran's claims file to the examiner to review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide opinions as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's migraines (a) are caused by, or (b) are worsened (in intensity, duration, and/or frequency), by his PTSD and depression or by medication(s) to treat his PTSD and depression. Ask the examiner to explain the rationale for each opinion.

3. Then review the expanded record and review the claim for service connection for migraines. If service connection is granted, assign a disability rating.

4. Then develop any necessary evidence, review the expanded record, and readjudicate the claim for a TDIU.

5. Then review the expanded record. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case, and afford them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


